Citation Nr: 1819530	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.  

2.  Entitlement to service connection for sleep apnea to include as secondary to service-connected generalized anxiety disorder (GAD). 

3.  Entitlement to service connection for meningitis. 

4.  Entitlement to service connection for sarcoidosis.

5.  Entitlement to service connection for traumatic brain injury with residuals.

6.  Entitlement to service connection for a joint disorder of the hands, knees, and feet.  

7.  Entitlement to service connection for a low back disorder.  

8.  Entitlement to an evaluation in excess of 50 percent for GAD.  

9.  Entitlement to an evaluation in excess of 10 percent for left testicular atrophy.

10.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

11.  Entitlement to an increased disability for neurodermatitis, currently rated as 10 percent disabling.  

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for meningitis and paralysis of the lower extremities due to Baclofen pump installation performed at a VA facility in February 2010.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of balance due to brain biopsy performed at a VA facility in January 2006.

14.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 

15.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound status.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and S. A. 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1981 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in August 2011, at which time it was remanded for further development.  Subsequent to the August 2011 Board decision, additional issues have been perfected for appeal and are listed on the title page of this decision.

The Veteran appeared at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board in February 2011.  The Veteran also testified at a hearing before the undersigned Veterans Law Judge in April 2017.  Transcripts of the hearings are of record.  

The issues of entitlement to service connection for a joint disorder of the hands, knees, and feet; entitlement to service connection for traumatic brain injury with residuals; entitlement to service connection for a low back disorder; entitlement to an evaluation in excess of 50 percent for GAD; entitlement to an evaluation in excess of 10 percent for left testicular atrophy; entitlement to an initial compensable evaluation for erectile dysfunction; entitlement to an increased disability for neurodermatitis, currently rated as 10 percent disabling; entitlement to compensation under 38 U.S.C.A. § 1151 for meningitis and paralysis of the lower extremities due to Baclofen pump installation performed at a VA facility in February 2010; entitlement to compensation under 38 U.S.C.A. § 1151 for loss of balance due to brain biopsy performed at a VA facility in January 2006; entitlement to a TDIU; and entitlement to special monthly compensation based on Aid And Attendance/Housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a spine disorder in September 2004.  The Veteran was notified of this decision that same month and did not file a notice of disagreement nor was evidence received which would have allowed the claim to remain open.  

2.  Evidence received since the denial of entitlement to service connection for a lumbar spine disorder raises a reasonable possibility of substantiating the claim.

3.  Any current sleep apnea is neither of service origin nor is it caused or aggravated by the Veteran's service-connected GAD.

4.  Meningitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  Sarcoidosis is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest during service or within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The September 2004 rating determination denying service connection for a low back disorder became final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for a low back disorder has been received.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for meningitis have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for sarcoidosis have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In denying service connection for a low back disorder, the RO noted that the service treatment records showed that the Veteran complained of back pain on a couple of occasions in service in 1983.  It further observed that cited treatment records, such as the progress note dated August 2003, noted complaints of back pain.  The RO further observed that the May 2004 VA examination resulted in a diagnosis of low back pain syndrome; however, the examiner opined that it was unlikely that the current condition was related to a couple of apparently self-limited episodes during military service years twenty years earlier.  The RO further noted that there had been no evidence submitted demonstrating that the Veteran's current low back pain was related to the back condition that he was treated for in service and that should additional medical evidence be submitted, they would again give careful consideration to his claim. 

Evidence available to the RO at the time of the prior denial included the Veteran's service treatment records, VA treatment records, and the results of the May 2004 VA examination.  The Veteran was notified of this decision later that month and did not file a notice of disagreement nor was any evidence received which would have allowed the claim to remain open; thus, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence added to the record subsequent to the denial includes VA treatment records and reports and statements and testimony from the Veteran.

The newly added evidence includes diagnoses of arthritis of the lumbar spine.  The Veteran's testimony also notes continuous symptoms since his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the September 2004 rating determination is new and material to reopen service connection for a low back disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2017).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Sleep Apnea

Sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has indicated his belief that his current sleep apnea either had its onset in service, or, in the alternative, that his sleep apnea is caused or aggravated by his service-connected GAD. 

A review of the Veteran's service treatment records reveals no complaints or findings of sleep apnea or sleep problems.  At the time of the Veteran's October 1983 service separation examination, there were no reports or notations of problems with the sinuses, lungs or respiratory system.  There were no notations of sleep apnea or sleep problems at that time. 

The Veteran did not report having any sleep problems and/or sleep apnea in the years immediately following service or on his initial application for compensation.

The Veteran was afforded a VA examination in March 2014.  At that time, a diagnosis of sleep apnea was rendered, with a notation that it was initially diagnosed in 2008.  The examiner noted that the Veteran stated that he had had trouble sleeping for many years due to his physical condition (sarcoidosis involving multiple organs including brain, back pain, leg spasticity).  He was noted to have been taking Ambien with good results; however, that became ineffective with time.  The Veteran was seen in the sleep clinic in 2008 due to complaints of snoring from his wife along with daytime somnolence.  He was given CPAP with some improvement in symptoms.  The results of the October 2008 sleep study revealed that the Veteran had primary snoring with severe sleep apnea in the supine position.  Following examination of the Veteran and review of the file, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's file was reviewed and that there was no evidence in the service treatment records of complaint of, or treatment for, a sleep disorder of any kind including sleep apnea, insomnia or snoring and that the Veteran was not diagnosed with sleep apnea until 2008.  The examiner further opined that it was not at least as likely as not that the Veteran's sleep apnea was proximately due to, the result of, or aggravated by service-connected GAD.  It was indicated that review of the mainstream medical literature showed no correlation between sleep apnea and generalized anxiety. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current sleep apnea had its onset in service.  The Veteran's service treatment records contain no complaints or findings of snoring or sleep problems or diagnoses of sleep apnea.  There were no findings of problems with the sinuses, throat, lungs, and respiratory systems, along with no notation of sleeping problems at the time of the Veteran's service separation examination, and no notation of sleep apnea until many years following service. 

As to the Veteran's reports that he has had sleep apnea since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had snoring/sleep apnea problems on his service separation examination. Moreover, on his initial application for compensation, the Veteran did not report having sleep apnea or snoring problems.  This suggests to the Board that there were no pertinent snoring/sleep apnea problems at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for snoring/sleep apnea at the time of his initial applications for benefits or for many years thereafter, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from snoring/sleep apnea problems since service, or the lack of snoring/sleep apnea symptomatology at the time he filed the claims, or both.  Sleep apnea was first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of snoring/sleep apnea in service and since service are not credible.

As to the Veteran's belief that his current snoring/sleep apnea disorders are related to his period of service, the question of causation of a complex medical condition, such as sleep apnea, extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.  It has not been shown that he has the requisite training to diagnose the cause of his current sleep apnea.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current sleep apnea to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The March 2014 VA examiner, following a comprehensive review of the record and examination, opined that the Veteran's current sleep apnea was less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current sleep apnea is proximately due to or aggravated by his service-connected GAD or any other service-connected disability.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his sleep apnea and his service-connected GAD and has not done so. 

In contrast, the March 2014 VA examiner opined that the Veteran's sleep apnea was not caused or aggravated (permanently worsened) by his service-connected GAD.  The VA examiner provided rationale to support the opinions.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record. 

In this case, the Veteran's sleep apnea was not shown during active service or for many years thereafter.  The sleep apnea has also not been shown to be related to the Veteran's service-connected GAD or any other service-connected disability.  The weight of the competent evidence demonstrates that the currently diagnosed sleep apnea was neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for sleep apnea is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A.§ 5107; 38 C.F.R. § 3.102.

Meningitis

Meningitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303 (b) does not apply.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has indicated his belief that his that his current meningitis had it onset in service.  

A review of the Veteran's service treatment records reveals no complaints or findings of meningitis.  At the time of the Veteran's October 1983 service separation examination, there were no reports or notations of problems concerning meningitis or symptoms associated with meningitis.  

The Veteran did not report having meningitis or symptoms associated with meningitis in the years immediately following service or on his initial application for compensation.  Treatment records associated with the file reveal no diagnoses of meningitis in the years immediately following service or until February 2010. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that meningitis had its onset in service.  The Veteran's service treatment records contain no complaints or findings of meningitis or symptoms associated with meningitis.  There were no findings of problems of meningitis or symptoms associated with meningitis at the time of the Veteran's service separation examination, and no notation of meningitis until many years following service. 

As to the Veteran's reports that he has had meningitis since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had meningitis or symptoms associated with meningitis on his service separation examination.  Moreover, on his initial application for compensation, the Veteran did not report having meningitis.  This suggests to the Board that there was no meningitis or symptoms associated with meningitis at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for meningitis or symptoms associated with meningitis at the time of his initial applications for benefits or for many years thereafter, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from meningitis or symptoms associated with meningitis since service, or the lack of meningitis or meningitis symptomatology at the time he filed the claims, or both.  Meningitis was first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of meningitis in service and since service are not credible.

As to the Veteran's belief that his current meningitis, and/or residuals thereof, is related to his period of service, the question of causation of a complex medical condition, such as meningitis, extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.  It has not been shown that he has the requisite training to diagnose the cause of his current meningitis and/or residuals thereof. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints. The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current meningitis, and/or residuals thereof, to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's meningitis and/or residuals thereof.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his attorney have intimated that any such evidence or opinion exists.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's meningitis and his military service, and the Veteran's mere conclusory generalized statement that a service event or illness caused his current condition is insufficient to require the Secretary to provide an examination.  

In this case, the Veteran's meningitis was not shown during active service or for many years thereafter.  The weight of the competent evidence demonstrates that the diagnosed meningitis was neither incurred in nor related to active service.  For these reasons, the Board finds that service connection for meningitis is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A.§ 5107; 38 C.F.R. § 3.102.

Sarcoidosis

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sarcoidosis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. § 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his current sarcoidosis had its onset in service and has continued to the present day.  

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses referable to sarcoidosis.  At the time of the Veteran's October 1983 service separation examination, there were no reports or notations of problems concerning sarcoidosis or symptoms associated with sarcoidosis.  

The Veteran did not report having sarcoidosis or symptoms associated with sarcoidosis in the years immediately following service or on his initial application for compensation.  Treatment records associated with the file reveal no diagnoses of sarcoidosis in the years immediately following service, with no notation of sarcoidosis being noted in any treatment records until 1987.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that sarcoidosis had its onset in service or within the one year following service.  The Veteran's service treatment records contain no complaints or findings of sarcoidosis or symptoms associated with sarcoidosis.  There were no findings of problems of sarcoidosis or symptoms associated with sarcoidosis at the time of the Veteran's service separation examination, and no notation of sarcoidosis until years following service. 

As to the Veteran's reports that he has had sarcoidosis since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had sarcoidosis or symptoms associated with sarcoidosis on his service separation examination.  Moreover, on his initial application for compensation, the Veteran did not report having sarcoidosis.  This suggests to the Board that neither sarcoidosis nor symptoms associated with sarcoidosis were present at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for sarcoidosis or symptoms associated with sarcoidosis at the time of his initial application for benefits or for many years thereafter, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from sarcoidosis or symptoms associated with sarcoidosis since service, or the lack of sarcoidosis or sarcoidosis symptomatology at the time he filed the claims, or both.  Sarcoidosis was first reported years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of sarcoidosis in service and since service are not credible.

As to the Veteran's belief that his current sarcoidosis is related to his period of service, the question of causation of a complex medical condition, such as sarcoidosis, extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.   It has not been shown that he has the requisite training to diagnose the cause of his current sarcoidosis and/or residuals thereof. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current sarcoidosis to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's sarcoidosis.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his attorney have intimated that any such evidence or opinion exists.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's sarcoidosis and his military service, and the Veteran's mere conclusory generalized statement that a service event or illness caused his current condition is insufficient to require the Secretary to provide an examination.  

Because the record does not show continuous symptoms of sarcoidosis problems since service, sarcoidosis manifested to a compensable degree within one year of service separation, or sarcoidosis otherwise related to service, direct and presumptive service connection for sarcoidosis may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As such, the claim for service connection for sarcoidosis on a direct or presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for a low back disorder is granted.

Service connection for sleep apnea is denied.  

Service connection for meningitis is denied.  

Service connection for sarcoidosis is denied.  


REMAND

As it relates to the claim of service connection for a low back disorder, as the matter has been reopened, the Veteran should be afforded a VA examination to determine the etiology of any current low back disorder and its relationship, if any, to his period of service.   

As it relates to the claims of service connection for residuals of a traumatic brain injury and a joint disorder, the Board notes that that the Veteran has consistently reported having been involved in a jeep accident while stationed in Germany in December 1983.  Although treatment records do not reveal that the Veteran was involved in a jeep accident at that time, the Board finds that his consistent reports of having been in a jeep accident at that time are consistent with the facts of his service.  Moreover, the Veteran's claimed jeep accident occurred subsequent to his service separation examination.  Given the above, the Board will find that his statements with regard the jeep accident, including the jeep having flipped over and his being hospitalized, are credible.  As a result of the Board's findings of credibility as it relates to the jeep accident, the Veteran should be afforded a VA examination to determine the presence and etiology of any current traumatic brain injury residuals and any joint disorder, to include a joint disease of the hands, feet, and knees.  

As to the issues of higher evaluations for a generalized anxiety disorder, left testicular atrophy, erectile dysfunction, and neurodermatitis, the Board notes that at his April 2017 hearing, testified the symptoms associated with these disorders had increased in severity since the last VA examinations performed in conjunction with these claims.  Thus, new VA examinations are required to determine the current disability levels.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for additional VA examinations is required.  38 U.S.C.A.§ 5103A(d) (West 2014). 

The Veteran contends that he suffers from a disability manifested by loss of balance due to right frontal craniotomy and brain biopsy performed at the New York VAMC in January 2006.  The Veteran further contends that that he suffers from meningitis and paralysis of the lower extremities due to insertion of Baclofen pump performed at the Tampa VAMC in February 2010.

The relevant portion of 38 U.S.C.A. § 1151 provides that a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment or examination furnished the veteran and, the proximate cause of the disability was carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care medical or surgical treatment or examination or an event not reasonably foreseeable.  To establish carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA s part it must be shown that the care or treatment in question caused the veteran's additional disability and the VA failed to exercise the degree of care that would be expected of a reasonable health care provider or the care or treatment was furnished without the veteran's informed consent.  Given the foregoing, VA examinations are warranted.  

As it relates to the claim for a TDIU, the Board notes that the above claims are inextricably intertwined with the claimed TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). As such, a medical opinion is needed.

As it relates to the claim of entitlement to special monthly compensation based on Aid And Attendance/Housebound status, this matter is inextricably intertwined with the above issues.  The Veteran has also not been afforded a VA examination to determine if he meets the criteria for this benefit.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disorder and any joint disorder of the hands, knees, and feet.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner. 

The examiner is requested to render the following opinions:

Does the Veteran have a currently diagnosed low back disorder and/or joint disorder of the hands, feet, of knees?

If so, is it at least as likely as not (50 percent probability or greater) that any of the above disorders had their onset in service or are otherwise related to service?  If arthritis is diagnosed, is it at least as likely as not that arthritis was manifested to a compensable degree within one year after separation from active service. 

For purposes of rendering this opinion, the examiner is note that the Board has found the Veteran's statements as to having been involved in a jeep accident in service to be credible.  

Complete detailed rationale is requested for each rendered opinion.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of a traumatic brain injury.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner. 

The examiner is requested to render the following opinions:

Does the Veteran have a currently diagnosed traumatic brain injury or residuals thereof?

If so, is it at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to service?  

For purposes of rendering this opinion, the examiner is to note that the Board has found the Veteran's statements as to having been involved in a jeep accident in service to be credible.  

Complete detailed rationale is requested for each rendered opinion.

4.  The Veteran should be afforded a VA psychiatric examination to determine the severity of his generalized anxiety disorder.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in the report.

5.  The Veteran should be afforded a VA dermatology examination with a qualified examiner to determine the current severity of his service-connected neurodermatitis.  The percent of exposed and total body area affected by neurodermatitis should be specified.  Any medication used to treat the Veteran's neurodermatitis, and the frequency of its use, should be specified.  The examiner should review the claims folder.  All indicated testing should be conducted.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his ED and teste atrophy/penis deformity.  The examiner must review the claims file.  Taking into account the medical and lay evidence in the claims file, the examiner must determine the current severity of the Veteran's erectile dysfunction and specify whether the Veteran has a deformity of his penis.  The examiner is further requested to indicate the impact of either disorder upon his urinary symptoms, to include urinary frequency.

7.  As it relates to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of balance due to brain biopsy performed at a VA facility in January 2006, schedule the Veteran for a VA examination by an appropriate medical specialist.  Following examination of the Veteran and complete review of the file, the examiner is requested to provide the following opinions:  

(a) Whether it is as likely as not that VA medical treatment caused additional disability in this Veteran; or 

(b) is it more likely that the loss of balance is unrelated caused by or aggravated by VA medical treatment, or; 

(c) The examiner cannot offer an opinion because such knowledge is not available in the medical literature and any opinion would be speculation.

If the examiner determines that additional disability actually occurred as a result of VA treatment etc., then the examiner must identify:

(a) the baseline level of disability prior to medical treatment in question (b) the level of additional disability which is considered proximately due to medical treatment in question and (c) the examiner should express the medical considerations supporting his/her opinion that additional disability proximately due to VA treatment, occurred. 

The examiner is further requested to provide an opinion as to: (1) whether the Veteran's record of treatment for right frontal craniotomy and brain biopsy indicate any departure from accepted levels of medical care or the performance of professional duties expected of a reasonable health care provider?  If so, please identify the specific short-coming(s) and explain the reasons in support of your conclusion.  (2) Was the outcome of the right frontal craniotomy and brain biopsy an ordinary risk or a reasonably foreseeable event of that type of procedure treatment, etc.

Complete detailed rationale is requested for any opinion that is rendered.  

8.  As it relates to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for paralysis of the lower extremities and meningitis due to Baclofen pump installation performed at a VA facility in February 2010, schedule the Veteran for a VA examination by an appropriate medical specialist.  Following an examination of the Veteran and a complete review of the file, the examiner is requested to provide the following opinions:  

(a) Whether it is as likely as not that VA medical treatment caused additional disability in this Veteran; or 

(b) is it more likely that the meningitis and/or paralysis of the lower extremities is unrelated, caused by, or aggravated by VA medical treatment, or; 

(c) The examiner cannot offer an opinion because such knowledge is not available in the medical literature and any opinion would be speculation.

If the examiner determines that additional disability actually occurred as a result of VA treatment etc., then the examiner must identify:

(a) the baseline level of disability prior to medical treatment in question (b) the level of additional disability which is considered proximately due to medical treatment in question and (c) the examiner should express the medical considerations supporting his/her opinion that additional disability proximately due to VA treatment, occurred. 

The examiner is further requested to provide an opinion as to: (1) whether the Veteran's record of treatment for Baclofen pump installation indicate any departure from accepted levels of medical care or the performance of professional duties expected of a reasonable health care provider?  If so, please identify the specific short-coming(s) and explain the reasons in support of your conclusion.  (2) Was the outcome of the Baclofen pump an ordinary risk or a reasonably foreseeable event of that type of procedure treatment, etc.

Complete detailed rationale is requested for any opinion that is rendered.  

9.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.

10.  The RO should schedule the Veteran for an examination for housebound status or need for regular aid and attendance.  The examiner is asked to describe all the Veteran's health problems due to service-connected disorders, both mental and physical, and their impact on his ability to perform the functions of daily living.  The examiner should review the claims folder prior to completing the examination report.  All indicated tests and studies should be done and all subjective complaints and objective findings should be reported in detail. 

In particular, the examiner is requested to evaluate whether, due solely to service connected disabilities, the Veteran is unable to keep himself clean and presentable, is unable to perform normal activities of daily living without assistance, and is unable to protect himself from the hazards and dangers incident to her daily environment.  Specifically, the examiner is requested to determine whether the Veteran essentially requires the services of another on a daily basis, and if so, the specific rationale for such a determination, including which specific conditions are responsible and the extent to which each is responsible.  In addition, the examiner requested to determine whether the Veteran is confined to his dwelling as a result of service-connected disorders, and whether this confinement will continue during his lifetime.  Finally, the examiner(s) should state whether the Veteran's various service-connected disabilities are subject to improvement through appropriate treatment. 

The examiner should complete the examination report, responding to all questions therein, including whether the Veteran is able to feed, dress himself, attend to the wants of nature, ambulate outside the home without assistance, protect himself from dangers in his environment, etc., and specify what disabilities are implicated in his inability to perform such self-care tasks.

11.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

12.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


